NO. 07-09-0364-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JULY 22, 2010


                               DANIEL FELIPE PEREZ,

                                                                Appellant
                                           v.

                                THE STATE OF TEXAS,
                                                                 Appellee
                         _____________________________

          FROM THE 222nd DISTRICT COURT OF DEAF SMITH COUNTY;

              NO. CR-08H-141; HONORABLE ROLAND D. SAUL, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Daniel Felipe Perez challenges his conviction of capital murder by contending the

evidence is legally and factually insufficient to support it. We disagree and affirm the

conviction.

      The standards by which we determine the sufficiency of the evidence are

discussed in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)

and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006), to which we refer the

parties for explanation. Appellant was convicted of knowingly causing the death of his
girlfriend’s seventeen-month-old daughter by striking her head. See TEX. PENAL CODE

ANN. §19.03(a)(8) (Vernon Supp. 2009). Appellant contends the evidence does not

show that he knowingly killed the child. A person acts knowingly with respect to the

result of his conduct when he is aware that his conduct is reasonably certain to cause

the result. Id. §6.03(b) (Vernon 2003).

       Proof of intent usually depends on circumstantial evidence and may be

determined from the acts, words, and conduct of the accused. Patrick v. State, 906
S.W.2d 481, 487 (Tex. Crim. App. 1995). Intent may also be inferred from the extent of

the injuries, the method used to inflict the injuries, and the relative size and strength of

the parties. Id.; Martin v. State, 246 S.W.3d 246, 263 (Tex. App.–Houston [14th Dist.]

2007, no pet.).

       The record before us contains the following evidence: 1) appellant was caring

for the child while her mother was at work and was the only adult in the residence, 2)

the child had apparently thrown up and was whining and crying, 3) appellant claimed in

a written statement that he stood her on the dresser while attempting to put on her

nightshirt, jerked down on the shirt, and caused her to fall and slam her head on the

corner of the dresser, 4) appellant stated the child was not breathing but he did not call

for help or take the child to the hospital, 5) appellant laid the child on her side in her crib

with her back to the room, re-arranged the furniture in the bedroom, took his own

children to his mother’s house, and gave a credit card to his son so the boy could obtain

cash, 6) appellant told the child’s mother nothing about the incident when she came

home from work although he appeared upset to the mother, 7) the next morning when

the child’s mother discovered the child was dead, appellant attempted to slash his

                                              2
wrists, 8) appellant told inconsistent stories to police and later to the child’s mother as to

how the incident happened, 9) the child sustained two skull fractures to her head, one

on the right side and one on the back, 10) the cause of death was blunt force trauma

which required a relative concentration of force, 11) there was a significant injury to the

back of the skull which is the area that controls respiration and heartbeat, 12) retinal

hemorrhages indicate a shaking component to the injury and they are not usually

caused by accidental injury, 13) one fall could not have caused all of the child’s injuries,

14) there were indications that the head was banged into some object several times,

and 15) appellant stated that he knew he had killed the child, that he was sorry, that he

did not mean to do it, and that he “screwed up.” This evidence, if believed by the jury,

was sufficient for it to conclude beyond a reasonable doubt that appellant knew that his

actions were reasonably certain to cause death. See Duren v. State, 87 S.W.3d 719,

726 (Tex. App.–Texarkana 2002, no pet.) (the extent of the injuries and the force

necessary to inflict them, the conclusion they could not have occurred by a trivial fall at

home, the defendant’s inconsistent stories, and the disparity in strength and size

between the victim and the accused supported the inference that he knew his conduct

was reasonably certain to cause death).

       Conversely, there was no evidence of any previous abuse of the victim by

appellant, and appellant’s expert witness testified that the child’s injuries were

consistent with a fall and the story appellant gave in his written statement to police. The

expert also criticized the autopsy that had been peformed. Yet, the jury was free to

reject or discredit this evidence and to resolve any conflicts it created. Moreover, that



                                              3
resolution is not so against the weight of the evidence as to undermine our confidence

in the verdict.

       Accordingly, appellant’s issues are overruled and the judgment is affirmed.



                                               Per Curiam

       Do not publish.




                                           4